IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,961-02


EX PARTE JOE FRANCO GARZA, JR.





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 99-429,839-B IN THE 137TH DISTRICT COURT

LUBBOCK COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in April 2000 of capital murder committed on December 31,
1998.  Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Garza v. State, No. AP-73,850 (Tex.
Crim. App. Sept. 18, 2002) (not designated for publication).  This Court denied relief on his
Article 11.071 application for a writ of habeas corpus.  Ex parte Garza, No. WR-56,961-01
(Tex. Crim. App. Oct. 22, 2003) (not designated for publication).  He then filed an application
for a writ of habeas corpus in federal district court.  The federal district court vacated his
death sentence and remanded the case to the trial court.  Garza v. Dretke, No. 5:03-CV-284-C
(N.D. Tex.-Lubbock Aug. 31, 2005) (not designated for publication).  On April 24, 2006,
following a new punishment hearing, based on the jury's answers to the special issues, the
trial court again sentenced applicant to death.
	Applicant presents nine allegations in his application in which he challenges the
validity of his sentence.  The trial judge entered findings of fact and conclusions of law and
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions with the following exceptions: paragraph (h) under Grounds Three and Four for
Relief; paragraphs (b) and (j) under Grounds for Relief Five and Six; and paragraph (k) under
Grounds Eight and Nine for Relief.  Based upon the trial court's findings and conclusions and
our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 14TH DAY OF JANUARY, 2008.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.